Citation Nr: 0019021	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-06 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant timely applied for waiver of recovery 
of an overpayment of improved disability pension benefits in 
the calculated amount of $70,672.00.


REPRESENTATION

Appellant represented by:	Dennis D. Sassan, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1944.  The appellant is the veteran's custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 determination of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) denying the appellant's request for a 
waiver of recovery of an overpayment of improved disability 
pension benefits on the basis that the appellant's waiver 
request was not submitted in a timely manner.

In December 1999 the appellant testified at a video 
conference hearing at the Chicago, Illinois, VA Regional 
Office (RO) in lieu of a Travel Board hearing.


REMAND

The appellant filed a request for waiver of the overpayment 
in September 1997 which was denied by decision of the 
Committee in January 1998 on the basis that his request was 
not timely filed pursuant to 38 C.F.R. § 1.963(b)(2) (1999).  
The Committee determined that the request was made in excess 
of 180 days after notice of the overpayment was sent in April 
1994, which informed him of the overpayment in question and 
his rights with respect to requesting a waiver of the 
resulting debt.

The RO has indicated in its February 1999 statement of the 
case that the first notice of the debt in question in this 
case was sent on April 29, 1994.  However, from a review of 
the file, the documents of record do not appear to contain 
such a letter.

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  38 
C.F.R. § 19.9 (1999).  In this case, since the timeliness of 
the appellant's request for waiver of the indebtedness is at 
issue, a copy of the debt notification letter (or other 
substantial proof that one was sent) should be associated 
with the record, and the claim considered in light of such 
evidence.

The Board also notes that during the pendency of this appeal 
the VA Office of Financial Policy changed the procedures for 
waiver requests referred by VA Veterans Benefits 
Administration (VBA) Debt Management Center (DMC) to the 
Committee on Waivers and Compromises.  See OF Bulletin 
99.GC1.04 (May 14, 1999).  The new instructions in any waiver 
decision involving a debt under the DMC's jurisdiction where 
timeliness of the waiver request is at issue are that the DMC 
is to provide: (1) verification in the form of a signed, 
written certification from DMC management identifying the 
date of dispatch of the initial notice of indebtedness and 
right to request waiver; (2) a printout of the screen from 
the Centralized Accounts Receivable Online System (CAROLS) 
that indicates the date of dispatch of the DMC's initial 
notice to the debtor with a statement that explains the 
details of the screen and a copy of the type of form letter 
sent to the debtor; and (3) a copy of any correspondence 
received from the debtor in response to the initial notice of 
indebtedness and right to request waiver.  The Committee is 
to make the written declaration, the CAROLS screen printout 
(with the statement of explanation), the copy of the VA form 
letter sent to the debtor, and the copy of the debtor's 
response a part of the permanent record.  The RO is requested 
to ensure that these directives are followed.
Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should, to the extent 
possible, obtain from the DMC (1) 
verification in the form of a signed, 
written certification from DMC management 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver; (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
indicates the date of dispatch of the 
DMC's initial notice to the appellant 
with a statement that explains the 
details of the screen and a copy of the 
type of form letter sent to the 
appellant; and (3) a copy of any 
correspondence received from the 
appellant in response to the initial 
notice of indebtedness and right to 
request waiver.  In the event that all or 
some of the above is unavailable, the RO 
should associate with the claims folder 
some documentation/confirmation that 
indicates that a letter was sent to the 
appellant informing him of the 
overpayment in this case and his 
appellate rights regarding a request for 
waiver to her address of record at the 
time.  Then the RO should refer the 
waiver issue to the Committee for review 
and determination.

2.  If the timeliness of the waiver 
request issue is adverse to the 
appellant, then he and his representative 
should be furnished an appropriate 
supplemental statement of the case.  
After affording the appellant a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to obtain additional 
development and to ensure that the appellant is afforded due 
process.  The Board does not intimate any opinion, favorable 
or unfavorable, as to the merits of the case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS 	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


